Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 1 of 24 PageID #: 29




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------X
 MYRA BRYANT and CHRISTINE CLOTSOS,
                                                                     COMPLAINT
                                       Plaintiffs,
                                                                     Case No.: ____________
                       -against-
                                                                     PLAINTIFFS DEMAND
 PHOENIX MEDICAL SERVICES PC d/b/a ROCKVILLE                         A TRIAL BY JURY
 CENTER PAIN MANAGEMENT AND REHABILITATION,
 NATACHA HERNANDEZ individually and WILLIAM
 JONES MD individually,

                                       Defendants.
 --------------------------------------------X

       Plaintiffs, Myra Bryant and Christine Clotsos, by their attorney, The Rose Law Group

PPLC upon information and belief, complains as follows:

                                   NATURE OF THE CASE

1.     Plaintiffs complain pursuant to the Title VII of the Civil Rights Act of 1964, as codified,

       42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

       1991, Pub. L. No. 102-166) (“Title VII”) and the New York State Executive Law §296 et.

       seq. (“NYSHRL”) seeking declaratory and injunctive relief and damages to redress the

       injuries Plaintiff has suffered as a result of being discriminated against on the basis of

       their race, association with members of another race, gender and religion and

       retaliated against for the protected activities described herein.

2.     Plaintiffs also complain of violations of the NYLL §§ 215, 740 and the Fair Labor

       Standards Act, 29 U.S.C. § 201 et seq for failure to pay minimum wage, overtime, failure

       to provide wage statements and notices, failure to pay agreed upon benefits, and retaliating

       against each Plaintiff due to their opposition to Defendants’ illegal practices.
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 2 of 24 PageID #: 30




                               JURISDICTION AND VENUE

3.    Jurisdiction of this Court is proper under 28 U.S.C. §§ 1331 and 1343.

4.    The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

      law pursuant to 28 U.S.C. § 1367.

5.    Venue is proper in this district based upon Defendant being within the City of New York

      and existing within the Eastern District of New York. 28 U.S.C. §1391(b).

                                           PARTIES

6.    That at all times relevant hereto, Plaintiff Myra Bryant (“Bryant”) is a resident of the State

      of New York and Queens County.

7.    Plaintiff Bryant was, during all relevant times, an employee of Defendant Phoenix Medical

      Services, PC d/b/a Rockville Center Pain Management and Rehabilitation.

8.    That at all times relevant hereto, Plaintiff Christine Clotsos (“Clotsos”) is a resident of the

      State of New York and Queens County.

9.    Plaintiff Clotsos was, during all relevant times, an employee of Defendant Phoenix Medical

      Services, PC d/b/a Rockville Center Pain Management and Rehabilitation.

10.   Defendant Phoenix Medical Services, PC (“Phoenix”) is and was a Domestic Professional

      Service Corporation duly existing by the laws of the State of New York with its principle

      place of business being 165 N. Village Ave, Ste 5, Rockville Centre, New York 11570.

11.   That at all times relevant hereto, Defendant Phoenix has done business as Rockville Center

      Pain Management and Rehabilitation as well as Rockville Centre Pain Management &

      Rehabilitation and Grand Concourse Pain Management. At all times this was a single entity

      referred to herein as “RVC”.

12.   That at all times relevant hereto, Defendants are located at 165 N Village Ave, Rockville

      Centre, NY 11570.


                                                2
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 3 of 24 PageID #: 31




13.   That at all times relevant hereto, Defendant Natacha Hernandez (“Hernandez”) was the

      Plaintiffs’ supervisor.

14.   That at all times relevant hereto, Defendant William Jones (“Jones”) was the physician and

      owner. Defendant Jones also managed Plaintiffs as described herein.

15.   At all times the Defendants were employers of Plaintiffs and acted in concert to commit the

      acts described herein.

16.   Defendants conducted more than $500,000.00 in business each year the Plaintiffs were

      employed and handled goods which were moved in interstate commerce.

                                PROCEDURAL PREREQUISITES

17.   Plaintiffs filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunities Commission (“EEOC”).

18.   Plaintiffs received a Notice of Right to Sue from the EEOC and commenced this action

      within 90 days of receipt of said Right to Sue.

                     MATERIAL FACTS RELATED TO PLAINTIFF BRYANT

19.   Plaintiff Bryant is an African American female who practices the African Traditional Religion

      (“ATR”).

20.   On or about May 1, 2017, Plaintiff Bryant was hired by Defendants as an Assistant to the

      Administrator.

21.   Plaintiff Bryant and Defendant Natacha met at RVC where they discussed the new position,

      negotiated a wage, and benefits including medical insurance that Defendant RVC would pay

      for in its entirety.

22.   Plaintiff Bryant was set to be hired onto the Administration staff. Defendant Natacha told

      Plaintiff Bryant that she should receive a contract by January 2019 that included benefits, such

      as life insurance and a 401k.


                                                 3
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 4 of 24 PageID #: 32




23.   The promises laid out in the contract were never fulfilled. When Plaintiff Bryant consulted

      Defendant Natacha regarding her benefits, Defendant Natacha would respond, “it’s Doctor

      Jones,” blaming him for the failure to pay the offered and accepted benefits.

24.   Plaintiff Bryant was initially making a salary of $57,000.00.

25.   After her value and performing all work in exemplary fashion, Plaintiff Bryant received a

      raise to $60,000.00.

26.   Each year, Plaintiff Bryant was promised an increase of 5%.

27.   As time passed, Plaintiff Bryant’s workload increased significantly.

28.   During work hours, Defendant Natacha would spend significant time making personal phone

      calls with her children, picking them up from school, and going shopping. The majority of

      Defendant Natacha’s primary functions were delegated to Plaintiff Bryant. Plaintiff Bryant’s

      compensation at this time was not commensurate of the level of responsibility she had.

29.   Plaintiff Bryant pointed out her compensation compared to her workload to Defendant

      Natacha several times. Defendant Natacha would respond, “What more do you want? There

      are plenty of people in need of job. You should be thankful”.

30.   The workload became impossible for Plaintiff Bryant to manage alone. Plaintiff Bryant asked

      Defendant Natacha for assistance on the workload when she was told, “You should stop

      complaining because you’re making a lot of money. I’m not hiring someone else.”

31.   Plaintiff Bryant was assigned tasks she did not feel comfortable with. For instance, Plaintiff

      Bryant was assigned to do Defendant Jones’s CME credit courses. Defendant Natacha told

      her the courses were her responsibility. At the end of the course, there are a series of tests to

      take and Defendant Natacha told Plaintiff Bryant, “You better not fail.” Upon information and

      belief, by law Defendant Jones was required to do the trainings and he was not permitted to

      delegate his responsibility to employees, as he did to Plaintiff Bryant.


                                                 4
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 5 of 24 PageID #: 33




32.   Throughout her employment, Plaintiff Bryant was continuously humiliated, demoralized,

      verbally abused in front of colleagues. Defendants also discriminated against Plaintiff Bryant

      on a regular basis, harassing her on account of her race, gender and religion.

33.   Defendant Natacha explained to Plaintiff Bryant that she was known as the “white girl” by

      some of the patients and gloated over how fond she was of this title.

34.   Defendant Natacha explained to Plaintiff Bryant that she did not cater to the “Upper Class”

      when doing her job because most of the patients were Black, low lives, thugs, or poor Spanish

      people who were mostly Central American who spoke little English and had little to no

      education.

35.   Defendant Natacha explained to Plaintiff Bryant that her partner of over twenty-two (22) years

      was “not like others” because he was well spoken and treated her well. Defendant Natacha

      explained further that these traits were not like most Black men.

36.   Defendant Natacha told Plaintiff Bryant that she forbids her daughter to date Black men and

      systematically encourages her to only date White men. Defendant Natacha continuously

      labels Black men as thugs, drug dealers and criminals.

37.   Defendant Natacha told Plaintiff Bryant that she was not like most Black people because she

      is Canadian.

38.   On the occasion that Plaintiff Bryant would confront Defendant Natacha regarding her bias

      and racism, Defendant Natacha insisted that her son has a Black friend and therefor she could

      not be racist.

39.   Plaintiff Bryant’s objections towards Defendant Natacha did not stop her from her continual

      belittlement and mistreatment of people of color.

40.   On or about July 2017, Defendant Natacha told Plaintiff Bryant and other colleagues that she

      did not tan because she did not like “dark skin” and thus, she stayed out of the sun.


                                                 5
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 6 of 24 PageID #: 34




41.   Defendant Natacha was aware that Plaintiff Bryant practiced Lucumi (“ATR”). Defendant

      Natacha would repeatedly tell Plaintiff Bryant, “Don’t tell anyone in the office what you

      practice.” Defendant Natacha explained to her that her religion doesn’t look good for the

      Administration as the other colleagues would think she was a “crazy devil worshiper.”

42.   Other staff members practiced Wicca. Defendant Natacha allowed them to “bless” the office

      as well as place Effigies and trinkets around the office and hanging from the windows.

43.   On one occasion, Defendant Natacha believed the office to be cursed because of the high

      turnover rate. Defendant Natacha directed Plaintiff Bryant to do a “cleansing of the office.”

      When Plaintiff Bryant explained that she did not feel comfortable doing so, Defendant

      Natacha insisted that she still do it. Plaintiff Bryant eventually “cleansed” the office as directed

      under duress.

44.   Any time the opportunity arose, Defendant Natacha would humiliate Plaintiff Bryant for her

      religious views.

45.   By way of example, Defendant Natacha would repeatedly tell Plaintiff Bryant not to tell others

      that she practices ATR and repeat the comments alleged supra. Defendant Natacha also

      instructed Plaintiff Bryant not to wear prayer beads in the workplace, restricting her religion

      while others were not restricted in their religious expression.

46.   On one occasion, when Plaintiff Bryant was wearing waste beads, a Ghanian jewelry which

      she was sent from her sister, Defendant Natacha noticed them and pulled her into a side room

      and told her that she was not permitted to wear these beads as she believed them to have

      religious significance. When Plaintiff Bryant told Defendant Natacha that they were not

      religious, Defendant Natacha reacted by telling her not to let anyone see them as she did not

      want anyone to find out about Plaintiff Bryant’s religious beliefs.

47.   Defendant Natacha further informed Plaintiff Bryant that if Defendant Jones learned of her


                                                   6
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 7 of 24 PageID #: 35




      religious beliefs then he would terminate her because he is a Christian.

48.   These statements were made multiple times a week while Defendant Natacha would demand

      Plaintiff Bryant instruct her on how she practices her religion. Plaintiff Bryant repeatedly told

      Defendant Natcha that she was not comfortable and asked that she not be required to instruct

      her in the religious practices at work.

49.   Defendant Natacha would demand that Plaintiff Bryant tell her stories from her religion which

      are used as instruction, then she would deride and insult Plaintiff Bryant for the content of the

      stories.

50.   Defendant Natacha would bully Plaintiff Bryant into doing tasks for the Defendants’ children

      regularly. These tasks included things such as picking up Defendant Natacha’s children from

      school and take them wherever they had to be next.

51.   Occasionally, Defendant Natacha would make Plaintiff Bryant accompany her on shopping

      trips during office hours. Plaintiff Bryant did not feel comfortable accompanying Defendant

      Natacha on these trips during office hours.

52.   Defendant Natacha would direct Plaintiff Bryant to take tweezers and pull the hairs out of

      Defendant Natacha’s chin. Defendant Natacha would state, “You’re my assistant” implying

      that it was part of Plaintiff Bryant’s job description.

53.   Defendant Natacha stole gifts from Plaintiff Bryant that the staff would give her. On one

      instance, Plaintiff Bryant received a gift bag full of spa merchandise from a staff member.

      Before Plaintiff Bryant could open the gift bag, Defendant Natacha went through the bag,

      took what she want and said, “You don’t need this”.

54.   Plaintiff Bryant was consistently asked to purchase things for the office despite her financial

      situation. For example, Defendant Natacha directed Plaintiff Bryant to purchase Locksmith

      keys for the office. They keys totaled $188.00. It was not until weeks later that Defendants


                                                  7
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 8 of 24 PageID #: 36




      reimbursed Plaintiff Bryant for this purchase.

55.   Often, Defendant Natacha would ask Plaintiff Bryant to pick her up at various locations that

      were completely unrelated to work.

56.   Defendant Natacha would berate and belittle Plaintiff Bryant in front of staff members

      creating a hostile work environment.

57.   Multiple instances occurred where Defendant Natacha would direct the staff aloud, “Don’t

      speak to Myra. Leave her alone. If anyone wants to talk to her, you will be written up.”

58.   Defendant Natacha did this often when she felt that staff members leaned towards Plaintiff

      Bryant for direction more so than her. This left staff members confused because Plaintiff

      Bryant was their supervisor as well. Upon information and belief, Defendant Natacha berated

      Plaintiff Bryant because of her Race and/or Religious views.

59.   For the first year of Plaintiff Bryant’s employment, Defendant Natacha would not let her

      speak with Dr. Jones directly. Any and all work that had involved Defendant Jones, Defendant

      Natacha would do herself. Defendant Natacha told Plaintiff Bryant that access to Defendant

      Jones had to be earned because he did not trust anyone.

60.   Defendant Natacha told Plaintiff Bryant that Defendant Jones had a long-term affair with his

      previous office manager. Defendant Natacha explained that Defendant Jones’s relationship

      with his previous office manager was active both inside and outside the office.

61.   After being informed of this information, Plaintiff Bryant grew more alert of her interactions

      with Defendant Jones. Plaintiff Bryant requested to Defendant Natacha limit her access to

      Defendant Jones.

62.   Soon after, Defendant Jones began coming into the office more frequently.

63.   In or around November 2017, Plaintiff Bryant received a new “assignment”. Plaintiff Bryant

      was designated to be the only employee to bring Defendant Jones his lunch. Plaintiff Bryant


                                                8
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 9 of 24 PageID #: 37




      had to bring Defendant Jones his lunch the way “he liked it”, usually a slice of pizza or two

      and a drink. The pizza had to be in a separate plate, wrap the fork and knife in a napkin and

      bring it to his office hot.

64.   Plaintiff Bryant grew very uncomfortable with Defendant Jones as he began to drape his arm

      around her and speak to her in a low tone. It was clear that Defendant Jones was attempting

      to initiate a sexual relationship with Plaintiff Bryant.

65.   Plaintiff Bryant directly and explicitly informed Defendant Natacha that she did not intend to

      engage in a sexual relationship with Defendant Jones. After this, Defendant Jones became

      verbally abusive.

66.   Soon after this, Defendant Jones asked Plaintiff Bryant if she was “stupid” because he did not

      understand a situation that was going on at the office.

67.   Upon information and belief, Defendant Jones was attempting to coerce Plaintiff Bryant into

      engaging in a sexual relationship with him. His mannerisms and implications were that he

      expected Plaintiff Bryant to initiate these actions.

68.   Plaintiff Bryant reported to Defendant Natacha about Defendant Jones’s behavior with her.

      Defendant Natacha told Plaintiff Bryant, “That is why I told him not to speak with the staff.

      He always does this.” Upon information and belief, Defendant Natacha was referring to how

      Defendant Jones would always attempt to engage in sexual relationships with staff.

69.   On or about September 1, 2020, Plaintiff Bryant discovered that there were procedures that

      were being billed systematically and were not performed by Defendant Jones. When

      Plaintiff Bryant brought the matter to the attention of Defendant Natacha, she told her that

      she would discuss the discrepancy with Defendant Jones.

70.   Plaintiff Bryant was given a single template for every body part receiving treatment which

      included what to bill insurance companies for services provided to patients. Plaintiff Bryant


                                                  9
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 10 of 24 PageID #: 38




      only did the reports for surgeries which have to be submitted to insurance companies to get

      paid. The templates which Defendant Natacha provided to Plaintiff Bryant for lumbar

      discectomy always included a billing for annuloplasty, which upon information and belief

      could be part of the lumbar discectomy, but not frequently.

71.   In or around late August of 2020, Plaintiff Bryant raised this issue with Defendant Natacha,

      asking first what the annuloplasty procedure required and then questioning if it was

      repeatedly performed in every lumbar discectomy.

72.   Plaintiff Bryant asked Defendant Jones if an annuloplasty was performed in relation to a

      specific procedure. Defendant Jones responded that it had not been performed.

73.   Plaintiff Bryant then informed Defendant Natacha that the template included annuloplasty

      even when it had not been performed. Defendant Natacha responded that she “would take

      care of it and speak to Dr. Jones.”

74.   Upon information and belief, Plaintiff Bryant was terminated the following week due to

      this opposition to healthcare fraud.

75.   On or about September 5, 2020, Plaintiff Bryant left work early because she was sick.

      Defendant Natacha showed up to Plaintiff Bryant’s home, uninvited and unannounced.

      Defendant Natacha told Plaintiff Bryant that Defendant Jones believed they were like “water

      and oil.” Defendant Natacha verbally terminated Plaintiff Bryant.

76.   At the time of termination, Defendant Natacha informed Plaintiff Bryant to apply for

      unemployment for a few months and to “relax.” Defendant Natacha promised Plaintiff Bryant

      her insurance will continue until December and she would receive vacation pay. Plaintiff

      Bryant was never paid her vacation pay.




                                                10
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 11 of 24 PageID #: 39




77.   Plaintiff Bryant asked Defendant Natacha if she was terminated because Defendant Jones was

      offended because she wasn’t “friendlier” (sexually open) with him. Defendant Natacha

      replied to her saying, “Don’t know what to say.”

78.   Plaintiff Bryant repeatedly asked, “What is the exact reason?” Defendant Natacha replied,

      “Its Dr. Jones.”

79.   Defendants terminated Plaintiff Bryant due to her rejection of Defendant Jones’ sexual

      advances.

80.   Plaintiff Bryant was further terminated for her raising issues which she reasonably believed

      to be health insurance fraud, e.g. billing for annuloplasty without performing the procedure.

81.   Defendants were aware that they were violating the law by discriminating against and

      retaliating against Plaintiff Bryant.

82.   As a result of the acts and conduct complained of herein, Plaintiff Bryant has suffered a loss

      of income, bonus, benefits, and other compensation which such employment entails. Plaintiff

      has also suffered future pecuniary losses, emotional pain, suffering, inconvenience, loss of

      enjoyment of life, and other non-pecuniary losses.

83.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff Bryant demands Punitive Damages as against the Defendants.

                   MATERIAL FACTS RELATED TO PLAINTIFF CLOTSOS

84.   Plaintiff Clotsos in a White female.

85.   In or around January of 2018, Plaintiff Clotsos was hired by Defendants as a Medical Assistant

      for the “Travel Team”.

86.   The Travel Team consisted of Plaintiff Clotsos and one other employee who went to various

      offices where Defendants provided services to coordinate patient visits and perform clerical

      work.


                                               11
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 12 of 24 PageID #: 40




87.   Throughout Plaintiff Clotsos’s employment, she was a reliable and successful team member.

88.   Plaintiff Clotsos was hired as an hourly employee making $16.00 per hour. After performing

      her work in exemplary fashion, Plaintiff Clotsos received a raise to $26.00 per hour.

89.   In or around January of 2018, Plaintiff Clotsos was promoted to team supervisor. Plaintiff

      Clotsos worked extremely long hours and traveled to all five boroughs as needed.

90.   In or around December of 2020, Plaintiff Clotsos received an additional raise to $30.00 per

      hour.

91.   Despite being hired as an hourly employee, Plaintiff Clotsos did not receive additional pay

      for all hours worked, including those in excess of forty (40) hours each week.

92.   Despite working in excess of forty (40) hours each week, Plaintiff Clotsos only received pay

      for the first forty (40) hours and received nothing after that.

93.   Every week, Plaintiff Clotsos worked an additional five (5) to ten (10) hours, depending on

      the work load and job location. Plaintiff Clotsos would travel to and from locations as

      necessary and, while in each location, coordinate patients and schedules on behalf of

      Defendants.

94.   Plaintiff Clotsos was scheduled to work various schedules depending on the office to which

      she was assigned for the day. While each office had an eight (8) hour schedule, Plaintiff

      Clotsos was required to stay late in order to complete her duties. This usually resulted in a

      nine (9) or ten (10) hour work day five (5) days each week.

95.   Plaintiff Clotsos was not paid anything for those hours over forty (40) and further was not

      paid the overtime premium of one and a half times her pay for hours in excess of forty (40).

96.   Often, Plaintiff Clotsos would attempt to consult her supervisor, Defendant Natacha,

      regarding the failure to compensate her for all hours worked.




                                                 12
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 13 of 24 PageID #: 41




97.    However, Defendant Natacha simply said that Plaintiff Clotsos was a supervisor, seemingly

       claiming that Plaintiff Clotsos was a salaried employee. However, Plaintiff Clotsos was only

       paid for hours she actually worked, so if she worked fewer than forty (40) hours in a week

       Defendants would reduce her pay, as a result she was not salaried and Defendants were

       required to pay her overtime and for all hours worked.

98.    Further, Plaintiff Clotsos only supervised one other individual on a regular basis.

99.    Defendants also failed to provide wage notices and wage summaries each pay period so it was

       impossible for Plaintiff Clotsos to determine how much she was being paid and why, other

       than based on what she received in direct deposit.

100.   Frequently, Defendant Natacha would demand that Plaintiff Clotsos purchase items for work

       and then wait weeks to reimburse Plaintiff Clotsos. She also demanded Plaintiff Clotsos pay

       for lunches for which she was never reimbursed.

101.   When Plaintiff Clotsos approached Defendant Natacha regarding her overtime pay she was

       often dismissed. Defendant Natacha would tell her she did not “need” the pay, “your family

       is okay” and “you’re not like these people.” Upon information and belief, “these people”

       referred to Black and minority individuals.

102.   Upon hiring, Defendant Natacha promised Plaintiff Clotsos she would be reimbursed for her

       travel expenses including mileage, gas, parking and tolls. Plaintiff Clotsos was only

       reimbursed for tolls and only given one year of parking. These additional benefits were never

       paid by Defendants.

103.   On occasion, Defendant Natacha would assign Plaintiff Clotsos to work from home. Plaintiff

       Clotsos was never paid for those hours.

104.   Upon hiring, Plaintiff Clotsos was supposed to receive healthcare. Defendant Natacha told

       Plaintiff Clotsos that she would receive health insurance after a three month probation period.


                                                 13
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 14 of 24 PageID #: 42




105.   Plaintiff Clotsos did not receive health insurance until in or around January of 2020.

106.   The insurance was issued from Blue Cross/Blue Shield. Defendant Natacha told Plaintiff

       Clotsos to be thankful for the insurance because the she had to “beg” Dr. Jones for the

       insurance.

107.   In or around January of 2019, Defendant Natacha directed Plaintiff Clotsos to buy a second

       phone to communicate at off-site locations. Defendant Natacha said she would pay for the

       phone bill. Defendant Natasha only paid for the month of January and Plaintiff Clotsos was

       left to pay the phone bill of $77.50 per month from February to August of that same year.

108.   These benefits were promised as benefits of employment which were promised by Defendants

       and which were earned by Plaintiff Clotsos.

109.   Plaintiff Clotsos’s employee contract stated that all staff was entitled to two (2) weeks of paid

       vacation, four (4) sick days, three (3) personal days and all legal holidays. However, Plaintiff

       Clotsos never received compensation for a full week of vacation.

110.   On several occasions, Defendant Natacha would now allow Plaintiff Clotsos to take her

       requested days off.

111.   On one occasion, Plaintiff Clotsos requested a week vacation off for a trip to Puerto Rico she

       was planning. Defendant Natacha denied her request and Plaintiff Clostos was forced to

       cancel her trip and report to work instead. As a result, Plaintiff Clostos was not compensated

       in the manner and amount required by both the law and her agreement with the Defendants.

112.   Defendant Natacha fostered an abusive, controlling, and hostile work environment.

113.   After a few months of employment, Defendant Natacha gained knowledge that Plaintiff

       Clotsos’s boyfriend was a Black male. Initially, Defendant Natacha began making veiled

       comments about Black men.




                                                  14
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 15 of 24 PageID #: 43




114.   As time went on, Defendant Natacha grew comfortable and made more blatant remarks to

       Plaintiff Clotsos about her boyfriend’s race.

115.   Plaintiff Clotsos only came to the office once a week. Every time she came into the office,

       Defendant Natacha made comments to Plaintiff Clotsos calling her boyfriend a “thug”,

       “criminal”, and “drug-dealer”. She went further to say, “they all are.” Defendant Natacha

       harassed Plaintiff Clotsos that her boyfriend was only with her because she had money to bail

       him out of jail and repeatedly asked her, “Why can’t you find a White guy?” Defendant

       Natacha claimed that a White male would be much better for Plaintiff Clotsos.

116.   On one occasion, Plaintiff Clotsos received a Chanel purse for Christmas from her boyfriend.

       Defendant Natacha insisted that her boyfriend was able to buy her the purse because he was

       “selling drugs” and a relationship “like that” would get her nowhere in life.

117.   Defendant Natacha consistently pressured Plaintiff Clotsos to leave her boyfriend and find

       another boyfriend that was “not like him.”

118.   Plaintiff Clotsos uses hair extensions to give her hair a more voluminous look. For this reason,

       Defendant Natacha asked her if she “was trying to be Black.”

119.   Defendant Natacha cyber-bullied Plaintiff Clotsos by sharing to other employees Instagram

       pictures and videos of Plaintiff Clotsos with inappropriate comments, such as, “Only hoes do

       videos like this” and “she’s like a porn star.”

120.   Defendant Natacha constantly mocked Plaintiff Clotsos’s clothing in front of other staff

       members.

121.   Defendant Natacha created a hostile work environment between the staff and Plaintiff Clotsos.

       Defendant Natacha told staff members that Plaintiff Clotsos was a gossiper and not to be

       trusted. These comments alienated Plaintiff Clotsos from the rest of her team because no one

       wanted to communicate with her.


                                                  15
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 16 of 24 PageID #: 44




122.   Upon information and belief, this was because Plaintiff Clotsos was dating a Black man.

123.   Defendant Natacha habitually yelled at Plaintiff Clotsos in front of colleagues, staff members

       and Physician assistants. Often times, Defendant Natacha would direct Plaintiff Clotsos to do

       a specific task. When Plaintiff Clotsos would complete the task, Defendant Natacha would

       yell, “Who told you to do that!” in front of staff members to make it appear that Plaintiff

       Clotsos was incompetent and lose confidence in her.

124.   Defendant Natacha would direct staff members to recommend unnecessary procedures to

       patients. When Plaintiff Clotsos would question the recommendations, Defendant Natacha

       would raise her voice at her saying, “Don’t ask questions and do your job! You are not the

       decision maker!”

125.   Defendant Natacha embarrassed Plaintiff Clotsos and her staff members. For instance,

       Defendant Natacha made everyone wear paper hats labeled “Burro” meaning Donkey in

       English. She then gloated about how a previous supervisor used to make his staff members

       do the same.

126.   Upon information and belief, this harassment was directed at Plaintiff Clotsos because of her

       boyfriend’s race.

127.   Defendant Natacha put Plaintiff Clotsos under uncomfortable circumstances on many

       occasions. For one instance, Plaintiff Clotsos had a new pair of Limited Edition UGG boots

       that Defendant Natacha expressed to her she wanted them. For two months, Defendant

       Natacha pressured Plaintiff Clotsos to give them to her because she “didn’t need them”. When

       Plaintiff Clotsos did not give up her pair of UGG boots, Defendant Natacha told her, “don’t

       come back next week” if she did not give her the boots. In fear of losing her job, Plaintiff

       Clotsos gave Defendant Natacha the boots.




                                                16
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 17 of 24 PageID #: 45




128.   On multiple occasions, Defendant Natacha would order food for the staff and offer Plaintiff

       Clotsos to pay for the food order.

129.   Defendant Natacha would make Plaintiff Clotsos order items for her home. However,

       Defendant Natacha submitted the receipts to Dr. Jones office to make it appear as if the items

       were purchased for the office.

130.   During the stay at home order, Defendant Natacha directed Plaintiff Clotsos to drive to

       Brooklyn from her home in New Jersey at 11:00 p.m. at night for a client. Defendant Natacha

       told Plaintiff Clotsos that, “your job is on the line” if she did not do as she was told.

131.   On or about May 19, 2020, Defendant Natacha directed Plaintiff Clotsos to return her laptop

       that she was using for work.

132.   Plaintiff Clotsos drove from New Jersey to Long Island where she met Defendant Natacha in

       a mall parking lot to hand over the laptop.

133.   Defendant Natacha told Plaintiff Clotsos that she was disappointed in her for collecting

       unemployment because she did not “need it” and “it won’t last forever.” Defendant Natacha

       also called the staff collecting unemployment “low lives”, including Plaintiff Clotsos.

134.   During the exchange, Defendant Natacha informed Plaintiff Clotsos that when she returned

       they would pay her for eighty (80) hours even if she would work over ninety (90), would

       reduce her salary by $10,000.00, and they would no longer pay for her health insurance.

135.   Upon information and belief, Defendant Natacha was attempting to force Plaintiff Clotsos to

       resign so that she would not receive unemployment benefits for being terminated.

136.   Plaintiff Clotsos complained about this policy, saying that she should not be forced to work

       hours for which she is not being compensated.




                                                  17
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 18 of 24 PageID #: 46




137.   On June 1, 2020, in retaliation for her objection to these illegal policies, Defendant Natacha

       terminated Plaintiff Clotsos by mail. Plaintiff Clotsos’ insurance had been canceled on May

       31, 2020 without any prior notification.

138.   Defendants were aware that their actions violated the law.

139.   As a result of the acts and conduct complained of herein, Plaintiff Clotsos suffered a loss of

       income, bonus, benefits, and other compensation which such employment entails, and

       Plaintiff has also suffered future pecuniary losses, emotional pain, suffering, inconvenience,

       loss of enjoyment of life, and other non-pecuniary losses.

140.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law, Plaintiff demands liquidated and Punitive Damages as against the

       Defendants.

                             AS A FIRST CAUSE OF ACTION
                         FOR DISCRIMINATION UNDER TITLE VII
                           (Not against the individual Defendants)

141.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

       this complaint.

142.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

       Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., for relief based upon the unlawful

       employment practices of the above-named Defendant RVC.               Plaintiffs complain of

       Defendants’ violation of Title VII’s prohibition against discrimination in employment

       based, in whole or in part, upon an employee’s race, gender, sexual harassment, and

       association with members of a specific race.

143.   Defendant RVC engaged in unlawful employment practices prohibited by 42 U.S.C.

       §2000e et seq., by discriminating against Plaintiffs.

                            AS A SECOND CAUSE OF ACTION

                                                  18
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 19 of 24 PageID #: 47




                         FOR DISCRIMINATION UNDER TITLE VII
                           (Not against the individual Defendants)

144.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

       this complaint.

145.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

       it shall be unlawful employment practice for an employer:

       “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any
       practice made an unlawful employment practice by this subchapter, or because [s]he has
       made a charge, testified, assisted or participated in any manner in an investigation,
       proceeding, or hearing under this subchapter.”

146.   Defendant RVC engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e

       et seq. by discriminating against Plaintiffs with respect to the terms, conditions or

       privileges of employment because of their opposition to the unlawful employment practices

       of Defendant.

                            AS A THIRD CAUSE OF ACTION
                       FOR DISCRIMINATION UNDER STATE LAW

147.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

       this complaint.

148.   Executive Law § 296 provides that "1. It shall be an unlawful discriminatory practice: "(a)

       For an employer or licensing agency, because of an individual's age, race, creed, color,

       national origin, sexual orientation, military status, sex, disability, predisposing genetic

       characteristics, marital status, or domestic violence victim status, to refuse to hire or

       employ or to bar or to discharge from employment such individual or to discriminate

       against such individual in compensation or in terms, conditions or privileges of

       employment.”

149.   Defendants violated the section cited herein as set forth.



                                                 19
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 20 of 24 PageID #: 48




                           AS A FOURTH CAUSE OF ACTION
                         FOR RETALIATION UNDER STATE LAW

150.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

       this complaint.

151.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

       practice:

       "For any person engaged in any activity to which this section applies to retaliate or
        discriminate against any person because [s]he has opposed any practices forbidden
        under this article."

152.   Defendants violated the section cited herein as set forth.

                            AS A FIFTH CAUSE OF ACTION
                         FOR RETALIATION UNDER STATE LAW
                              (On behalf of Plaintiff Bryant)

153.   Plaintiff Bryant repeats and realleges each and every allegation made in the above

       paragraphs of this complaint.

154.   The New York Labor Law §740 provides the following:

       2. Prohibitions. An employer shall not take any retaliatory personnel action against an
       employee because such employee does any of the following:
               (a) discloses, or threatens to disclose to a supervisor or to a public body an
               activity, policy or practice of the employer that is in violation of law, rule or
               regulation which violation creates and presents a substantial and specific danger
               to the public health or safety, or which constitutes health care fraud;
               (b) provides information to, or testifies before, any public body conducting an
               investigation, hearing or inquiry into any such violation of a law, rule or
               regulation by such employer; or
               (c) objects to, or refuses to participate in any such activity, policy or practice in
               violation of a law, rule or regulation.

155.   Defendants violated the section cited herein as set forth.

                           AS A SIXTH CAUSE OF ACTION
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                             (On behalf of Plaintiff Clotsos)


                                                 20
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 21 of 24 PageID #: 49




156.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if same were set forth herein fully at length.

157.   Defendants willfully employed Plaintiff in the afore-mentioned enterprise and failed to

       compensate Plaintiff for all hours worked during her employment.

158.   Defendant failed to pay any wages for hours worked by Plaintiff as described herein and

       as is required by the FLSA.

159.   Defendants also failed to provide the overtime premium rate of one and a half times her

       regular hourly rate as is required by the FLSA.

160.   Defendants’ violations were willful.

161.   Defendants’ failure to comply with the FLSA caused Plaintiff to suffer loss of wages and

       other damages as described and demanded herein.

                          AS A SEVENTH CAUSE OF ACTION
                        VIOLATION OF NEW YORK LABOR LAW
                             (On behalf of Plaintiff Clotsos)

162.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if same were set forth herein fully at length.

163.   Plaintiff was employee of Defendants within the meaning of New York Wage Regulations

       (NYCRR Labor Section 138 et seq.).

164.   Defendants failed to pay Plaintiff at least the minimum wage for all time worked.

165.   Defendants’ failure to comply with the New York Labor Law minimum wage protections

       caused Plaintiff to suffer loss of wages and interest thereon.

166.   Defendants’ failure to pay proper wages for each hour worked was willful.

167.   Defendants also failed to pay overtime pay as is required by the New York Labor Law.

168.   Defendants further failed to pay spread of hours wages for shifts which Plaintiff worked

       lasting more than ten (10) hours.


                                                21
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 22 of 24 PageID #: 50




169.   On account of such violations, Defendants are liable to Plaintiff for actual, statutory and

       liquidated damages.

                   AS A EIGHTH CAUSE OF ACTION FOR
        VIOLATION OF NEW YORK LABOR LAW (wage notice and statement)

170.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

       this complaint as if same were set forth herein fully at length.

171.   At all times relevant to this action, Plaintiffs were employed by Defendants within the

       meaning of New York Labor Law §§ 190 et seq., including §§ 191, 193, 195, 198 and the

       applicable regulations thereunder.

172.   At all times relevant herein, Defendants, individually and/or jointly, failed and willfully

       failed to provide Plaintiff with the notice(s) required by NYLL 195(1) – Plaintiffs are

       therefore entitled to and seek to recover in this action the maximum recovery for this

       violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-b).

173.   At all times relevant herein, Defendants, individually and/or jointly, failed and willfully

       failed to provide Plaintiffs with the statement(s) required by NYLL 195(3) – Plaintiffs are

       therefore entitled to and seeks to recover in this action the maximum recovery for this

       violation, plus attorneys’ fees and costs pursuant to NYLL 198 including NYLL 198(1-d)

                     AS AND FOR A NINTH CAUSE OF ACTION
                 VIOLATION OF NEW YORK LABOR LAW (retaliation)
                           (On behalf of Plaintiff Clotsos)

174.   Plaintiffs repeats and realleges each and every allegation made in the above paragraphs of

       this complaint as if same were set forth herein fully at length.

175.   Plaintiffs Clotsos complained to Defendants about their improper pay practices and the

       intent to not compensate her for all hours worked.

176.   Defendants then retaliated against Plaintiff Clotsos by terminating her employment.

177.   This action violates the New York Labor Law § 215.

                                                22
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 23 of 24 PageID #: 51




178.   As a result of this violation, Plaintiff Clotsos has suffered and continues to suffer loss of

       wages, benefits and emotional damages for which Defendants are liable.

179.   Plaintiff Clotsos is further entitled to reinstatement, liquidated damages, injunctive relief

       and attorneys’ fees and costs.

                                            JURY DEMAND

180.   Plaintiffs demand a trial by jury.

WHEREFORE, Plaintiffs respectfully requests a judgment against the Defendants:

   A. Declaring that the Defendants engaged in unlawful employment practices prohibited by

       Title VII, the NYSHRL, the FLSA and the NYLL as described herein;

   B. Awarding damages to the Plaintiffs, retroactive to the date of termination, for all lost wages

       and benefits resulting from Defendants’ unlawful employment practices;

   C. Awarding Plaintiffs compensatory damages for mental, emotional and physical injury,

       distress, pain and suffering and injury to their reputation in an amount to be proven;

   D. Awarding Plaintiffs back wages, unpaid wages, unpaid benefits, overtime premium, and

       other compensatory damages as claimed herein;

   E. Awarding Plaintiffs punitive and liquidated damages;

   F. Ordering that Defendants reinstate Plaintiffs with full backpay, benefits, and seniority;

   G. Awarding Plaintiffs attorney's fees, costs, and expenses incurred in the prosecution of the

       action; and,




                                                23
Case 2:21-cv-04284-GRB-ST Document 1 Filed 07/30/21 Page 24 of 24 PageID #: 52




   H. Awarding Plaintiffs such other and further relief as the Court may deem equitable, just and

      proper to remedy the Defendants’ unlawful employment practices.



Dated: Astoria, New York
       July 30, 2021
                                                           THE ROSE LAW GROUP, PLLC


                                                                  /s/Jesse C. Rose
                                                           Jesse C. Rose (JR-2409)
                                                           3272 Steinway St; Suite 503
                                                           Astoria, New York 11103
                                                           PH: (718) 989-1864
                                                           Fax: (917) 831-4595




                                              24
